Peb Cueiam.
The prosecutor wishes to bring up for review the record of two judgments in the District Court of Trenton, in causes wherein Samuel Hilton was plaintiff and prosecutor was *730defendant. The point made is that the court was without jurisdiction because there was only one claim, amounting to $700, which was illegally split into two claims, one of $500 and one of $200, so as not to exceed the statutory jurisdiction of the court.
In order to ascertain whether this point has a basis of facts, we called for a transcript of the testimony in the District Court, which had been taken stenographically, and that transcript was furnished and has been examined. A reading of it shows clearly that the $500 claim was for appraisal of certain real estate and testimony as expert witness before commissioners in a condemnation proceeding 'in March; and the $200 claim was for testifying as expert on an appeal to the Circuit Court in June. Hilton swore that the two matters were separate employments although both related to the same property; that the first covered the trial before the commissioners only and that he thought he had finished until asked later to testify on appeal which was not contemplated in the original employment. He did indeed send in a bill for $700 but he said that was really a “bill rendered” and that separate bills had previously been sent. The value of the evidence was for the trial judge, who was fully justified in finding that there had been two separate employments.
The application will therefore be denied. Counsel may have the papers on application to the sergeant-at-arms.